Metcalf, J.
These exceptions cannot be sustained. For though the submission was broad enough to include the note now in suit, yet the note was not submitted to the consideration of the arbitrators. Their award, therefore, and the acceptance and payment of it, left the plaintiff’s claim to payment of the note wholly unaffected by the submission and the proceedings under it. The defendant’s remedy, if he has any, is by action against the plaintiff for breach' of his agreement contained in the submission. Webster v. Lee, 5 Mass. 334. King v. Savory, 8 Cush. 312. Bixby v. Whitney, 5 Greenl. 196. Whittemore v. Whittemore, 2 N. H. 26. If the defendant had objected to the *316validity of the award, on the ground that the arbitrators had not passed upon all the matters submitted to them, perhaps the award might have been set aside. But that objection is not now open to him. The evidence, which he offered at the trial, was properly excluded; for if it had been admitted, it would not have sustained a defence to the action.

Judgment on the verdict.